[Cite as In re J.A., 2016-Ohio-871.]


STATE OF OHIO                     )                     IN THE COURT OF APPEALS
                                  )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

IN RE: J.A.                                             C.A. No.   15CA010794



                                                        APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
                                                        COURT OF COMMON PLEAS
                                                        COUNTY OF LORAIN, OHIO
                                                        CASE No.   14JD43216

                                  DECISION AND JOURNAL ENTRY

Dated: March 7, 2016



        SCHAFER, Judge.

        {¶1}     Appellant, J.A., appeals the judgment of the Lorain County Court of Common

Pleas, Juvenile Division, classifying him as a Tier II sex offender and ordering him to comply

with the various registration duties applicable to that classification. On appeal, J.A. raises a

constitutional challenge to his sex offender classification, arguing that the imposition of the

classification and its related registration requirements on a juvenile offender violates due

process. For the reasons that follow, we affirm.

                                                   I.

        {¶2}     J.A. was adjudicated delinquent by virtue of committing the offenses of sexual

imposition, as defined in R.C. 2907.06(A)(1), and rape, as defined in R.C. 2907.02(A)(2). The

trial court subsequently classified J.A. as a Tier II sex offender and as a juvenile offender

registrant, which requires that J.A. register as a sex offender every 180 days for a period of 20
                                                    2


years. This Court granted J.A.’s motion to allow a delayed appeal from this judgment and he has

presented one assignment of error for our review.

                                                    II.

                                         Assignment of Error

       The Lorain County Juvenile Court’s imposition of sexual offender
       classification and registration sanctions that extend beyond the age of
       jurisdiction of the juvenile court violated J.A.’s due process rights under the
       United States and Ohio Constitutions.

       {¶3}      In his sole assignment of error, J.A. argues that his sex offender classification and

registration requirements violate his right to due process because they are punitive in nature and

extend beyond his 21st birthday. Since J.A. failed to preserve this issue for appellate review, we

must disagree.

       {¶4}      It is well-settled that “[t]he failure to raise a constitutional issue at the trial level

[forfeits] the right to advance a constitutional argument at the appellate level.”               State v.

McGinnis, 9th Dist. Medina No. 05CA0061-M, 2006-Ohio-2281, ¶ 29, citing State v. Awan, 22
Ohio St. 3d 120 (1986), syllabus (“Failure to raise at the trial court level the issue of the

constitutionality of a statute, which issue is apparent at the time of trial, constitutes a waiver of

such issue and a deviation from this state’s orderly procedure, and therefore need not be heard

for the first time on appeal.”). A review of the transcript from the dispositional hearing reflects

that J.A. never raised the issue of a due process violation in the trial court. After announcing

J.A.’s commitment to the Ohio Department of Youth Services, the trial judge, without objection,

stated that he would continue with a sex offender classification hearing. The prosecutor and

guardian ad litem for the child both gave recommendations for J.A.’s classification. When the

trial judge asked J.A.’s attorney for a recommendation, he stated, “[n]othing further with respect

to this, Your Honor.” These proceedings reflect that the issue of the sex offender classification’s
                                                 3


constitutionality was “apparent” at the dispositional hearing, but that J.A. never raised an

objection on that basis. Awan at syllabus. As a result, J.A. has forfeited all but plain error on

this issue.

        {¶5}   While an appellant who forfeits an issue for appellate review may still argue plain

error on appeal, “this [C]ourt will not sua sponte undertake a plain-error analysis if a[n appellant]

fails to do so.” State v. Cross, 9th Dist. Summit No. 25487, 2011-Ohio-3250, ¶ 41. Although

J.A. has preserved a plain error argument, he has not made one in this matter. Consequently,

“we will not create a plain-error argument on his behalf [and] we must conclude that [his

argument] lacks merit.” Id. at ¶ 42; see also In re W.H., 9th Dist. Summit No. 23936, 2008-

Ohio-4337, ¶ 4-5 (declining to address juvenile appellant’s argument that was not raised in the

trial court because the juvenile failed to make a plain error argument).

        {¶6}   Accordingly, we overrule J.A.’s sole assignment of error.

                                                III.

        {¶7}   Having overruled J.A.’s assignment of error, we affirm the judgment of the

Lorain County Court of Common Pleas, Juvenile Division.

                                                                                Judgment affirmed.




        There were reasonable grounds for this appeal.

        We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                4


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JULIE A. SCHAFER
                                                    FOR THE COURT



HENSAL, P. J.
CANNON, J.
CONCUR

(CANNON, J., of the Eleventh District Court of Appeals, sitting by assignment pursuant to
§6(C), Article IV, Constitution.)


APPEARANCES:

JOSEPH J. BOTT, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, for Appellee.